The State moves for a rehearing on the ground that we erred in holding that the learned trial judge wrongfully permitted the State to prove by its witness Satterfield that when he was constable in Hill County he filed a charge of theft in the justice court against appellant to which the latter pleaded guilty and was punished by a fine. We have again reviewed the matter but are unable to believe the State's contention sound in this regard. The justice court has no jurisdiction of theft cases and could not legally try and punish appellant for such offense. Hence such proof *Page 264 
was not admissible to contradict or impeach appellant. The matter was also objected to because the record would be the best evidence, and this also was a good objection.
Believing the matter correctly decided, the State's motion for rehearing will be overruled.
Overruled.